UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-1581


In re:   CHARLES JEROME ADAMS,

                      Petitioner.



                  On Petition for Writ of Mandamus
                        (1:91-cr-00291-PMD-2)


Submitted:   November 17, 2016             Decided:    November 21, 2016


Before GREGORY,    Chief   Judge,   and   MOTZ   and   TRAXLER,   Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Charles Jerome Adams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Charles    Jerome      Adams   petitions     for     a    writ    of    mandamus

seeking an order directing the district court to resentence him.

We conclude that Adams is not entitled to mandamus relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.             Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).         Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

     The    relief   sought    by   Adams    is   not    available      by    way   of

mandamus.     Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                          We

dispense    with     oral    argument   because         the    facts    and    legal

contentions    are   adequately     presented     in     the    materials      before

this court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                        2